DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive. 
The applicant argues that the Poirier reference Poirier discloses “a blood pump 10 that includes an inflow conduit 60, an inflow conduit sensor 65 positioned on the inflow conduit 60, an outflow conduit 70, and an outflow conduit sensor 75 positioned on the outflow conduit 70. The inflow conduit sensor 65 can measure blood pressure in the inflow conduit 60. The outflow conduit sensor 75 can measure blood pressure in the outflow conduit 70.” Therefore, the applicant argues that the Poirier fails to disclose or suggest controlling operation of a left ventricular assist device (LVAD) based at least in part on pulmonary artery (PA) pressures of the patient measured during operation of the LVAD. These arguments are fully considered but are not convincing. Poirier discloses in paragraphs 0023 and 0051 as recited below. Paragraph 0023 recites:
“blood pump system can be configured to facilitate gradual weaning of a patient from the pump. For example, a blood pump system can include a blood pump with an inflow conduit for receiving blood from a heart (e.g., from the left ventricle of a heart or from the right ventricle of a heart) and an outflow conduit for returning blood to the circulatory system (e.g., to the aorta or to the pulmonary artery) … [0051] In some embodiments, a system as described herein can be used to provide data based on blood pressure and/or flow at an outflow conduit. For example, a blood pump system can be used for continuous, periodic, or on demand monitoring of arterial pressure 
Therefore, Poirier discloses or at the very least suggest that the blood pump can be placed in either the left or the right and the outflow can be in either circulatory system or to the pulmonary circulation. 
For the reasons cited above, the previous rejection is maintained. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792